Citation Nr: 0302744	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a wound of the left hand with retained 
foreign body, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a wound of the right forearm with 
retained foreign bodies, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for the service-
connected partial amputation of the distal phalanges of the 
third and fourth fingers of the left hand, currently 
evaluated as 10 percent disabling.  






REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to April 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the RO.  

In January 2001, the Board remanded the case for additional 
development of the record.  



REMAND

As noted in the remand by the Board, during service in the 
Republic of Vietnam, the veteran sustained shrapnel wounds to 
both hands, losing the distal portion of the ring and middle 
fingers of the left hand.  

As a result of previously inadequate examinations, the RO and 
Board had requested that the examiner reexamine the veteran 
and address the question of additional functional loss during 
periods of fatigability or exacerbation.  

Nonetheless, the examination conducted in September 2002, as 
requested by the Board did not answer the questions provided.  
The development in this regard is completely inadequate.  

Interestingly, though, the examiner noted that the veteran 
had a painful scar of the left middle finger.  The RO must 
address the inextricably intertwined issue of whether a 
separate rating is warranted for the scar.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should again take appropriate 
steps to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
September 2002 for his service-connected 
disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO schedule the veteran for 
a VA examination to determine the current 
severity of his service-connected 
disabilities.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history, including information 
referable to the extent of likely 
impairment experienced due to 
fatigability and weakness attributable to 
the service-connected conditions or 
during periods of exacerbation.  The 
examiner should report detailed clinical 
findings and comment specifically on the 
likely degree of disability attributable 
to the service-connected disabilities in 
terms of the Rating Schedule.  The 
examiner in this regard should identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected disabilities.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, the left hand and right 
wrist exhibit weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should comment on 
the effect of the left hand wounds on the 
range of motion of all of the left 
fingers.  The examiner should stated 
whether the fingers move normally or with 
pain and the specifically how much loss 
of motion-whether the fingers 
approximate each other or touch the palm.  
A complete rationale for any opinion 
expressed must be provided.  

3.  Again, the RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issues on appeal.  If 
the benefits sought on appeal are not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



